              Case 7:18-cv-10386 Document 1 Filed 11/08/18 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
                                                            Docket #
Susan C. McKeefry,
                                    Plaintiff,              COMPLAINT

        --AGAINST--

Town of Bedford, Town of Bedford Police
Department, Detective Joseph Comunale,
Shield #54, Police Officer John Does 1-10,
(Their True Names And Identities Presently
Unknown), Acting In Both Their Official And
Unofficial Capacities and Andrea Davis,

                                    Defendants.
--------------------------------------------------------X

        Plaintiff, by her attorneys, Law Office of Gambino & Demers, LLC complaining of the

Defendants, all upon information and belief, respectfully allege:

                                                 JURISDICTION

        1.       The Jurisdiction of this court is invoked pursuant to 28 U.S.C. §§ 1331 and 1343,

42 U.S.C. §§ 1981, 1983, 1985 and 1986, the First, Fourth and Fourteenth Amendments of the

United States Constitution, and pendent claims under the Constitution and Laws of the State of

New York.

                                                    VENUE

        2.       The allegations herein arose in Westchester County, New York, and are therefore

within in this judicial district.

                                                   PARTIES

        3.       That at all times herein mentioned, the Plaintiff was and still is a resident of the

County of Fairfield County, State of Connecticut.

                                                        1
              Case 7:18-cv-10386 Document 1 Filed 11/08/18 Page 2 of 15



        4.     That, upon information and belief, at all times herein mentioned, Defendant, Town

of Bedford (“TOWN”), was and still is a municipal corporation, duly organized and existing by

virtue of the laws of the State of New York.

        5.     That, upon information and belief, Defendant Town of Bedford Police Department

(“POLICE DEPARTMENT”), was and is an agency of TOWN.

        6.     Detective Joseph Comunale, Shield #54 and Police Officer John Does 1-10,

presently unknown individual officers of the Town of Bedford Police Department, (“collectively

referred to herein as OFFICERS”), at all relevant times, were Police Officers employed by

Defendants TOWN and POLICE DEPARTMENT, and working for Defendants TOWN and

POLICE DEPARTMENT as employees and agents thereof.

        7.     Upon information and belief, throughout the events hereinafter described, the

OFFICERS were acting in the course of their duties and functions as Police Officers of and for

Defendants TOWN and POLICE DEPARTMENT and as employees and agents of Defendants

TOWN and POLICE DEPARTMENT.

        8.     Upon information and belief, the identities of all OFFICERS are known particularly

by Defendants TOWN and POLICE DEPARTMENT supervisory personnel, including uniformed

and non-uniformed TOWN and POLICE DEPARTMENT employees.

        9.     Upon information and belief, throughout the events hereinafter described,

Defendant Andrea Davis were and still are residents of the County of Westchester, State of New

York.



        10.    Upon information and belief, all Defendant OFFICERS were and are still citizens


                                               2
             Case 7:18-cv-10386 Document 1 Filed 11/08/18 Page 3 of 15



and residents of the State of New York.

       11.    Upon information and belief, the identities of all Defendant OFFICERS are known

particularly by Defendants TOWN and POLICE DEPARTMENT.

                                          ALLEGATIONS

       12.    Starting from April 24, 2015 and continuing each day thereafter, Defendant Andrea

Davis made false statements regarding PLAINTIFF to Defendant TOWN, POLICE OFFICERS

and/or POLICE DEPARTMENT.

       13.    As a result of the foregoing false statements, PLAINTIFF was falsely arrested by

Defendant OFFICERS, confined, subjected to ridicule and criminally prosecuted.

       14.    That Defendants, individually and/or collectively, knew or should have known the

statements made leading to PLAINTIFF’S arrest were false. OFFICERS interviewed persons

alleged to have been at Davis home on the night in question. These witnesses either refused to

answer questions or, in one instance, provided false information meant to confuse the police

investigation. And still, OFFICERS continued their case against PLAINTIFF.

       15.    That Defendant OFFICERS knew or should have known the statements made about

PLAINTIFF leading to her arrest were false. OFFICERS knew that DEFENDANT’s statements

were self-contradictory in the police report and therefore should have questioned DEFENDANT’s

credibility and motives. e.g., DEFENDANT lied about even knowing the teen who was reported

by PLAINTIFF McKeefry to be there and later DEFENDANT Davis confessed that in fact it was

her daughter’s roommate and she was in fact present that night which is documented in police

report made by DEFENDANT Officers.

       16.    That Defendant OFFICERS in supervisory rank knew or should have known that


                                               3
              Case 7:18-cv-10386 Document 1 Filed 11/08/18 Page 4 of 15



the statements made leading to PLAINTIFF’S arrest were false and that PLAINTIFF’S arrest was

not based upon probable cause. DEFENDANT OFFICERS saw teens at Davis residence and saw

them close curtains as they approached house and therefore should have believed PLAINTIFF

McKeefry was telling the truth when she reported minors drinking at DEFENDANT Davis’s

residence. OFFICERS reported this observation of teens at Davis residence in the police report

they wrote up and yet proceeded with malicious prosecution of PLAINTIFF McKeefry for ‘false

reporting’ while they knew the substance of what she reported was true.

       17.     That Defendants all had an opportunity to prevent the conspiracy to falsely arrest

PLAINTIFF and violate her civil rights, but all neglected to do so. PLAINTIFF only disguised

her identity to protect herself and daughter from further bullying by DEFENDANT Davis and

DEFENDANT’s family in retaliation.

       18.     That after knowing that the original information disseminated concerning the

PLAINTIFF was false, Defendant POLICE DEPARTMENT and OFFICERS engaged in a course

of conduct to continue its malicious prosecution of claimant in an attempt to justify and make

correct their prior false statements. After numerous other students gave statements that verified

they had imbibed alcohol as minors while at the DEFENDANT Davis residence in the past, the

TOWN, et al. continued to prosecute PLAINTIFF McKeefry rather than question whether to

prosecute DEFENDANT Davis for repeatedly serving alcohol to minors.

       19.     That after knowing that the original information disseminated concerning the

PLAINTIFF was false, Defendant Andrea Davis engaged in a course of conduct to continue its

malicious prosecution of claimant in an attempt to justify and make correct their prior false

statements.


                                               4
             Case 7:18-cv-10386 Document 1 Filed 11/08/18 Page 5 of 15



       20.     The conduct of Defendants toward Plaintiff, as set forth above, was without cause

or justification, constituted assault and battery on the person of the Plaintiff by Defendants.

       21.     This conduct was intentionally, recklessly and negligently directed at Plaintiff by

the Defendants, through the action of Defendants’ OFFICERS, employees, agents and/or servants,

acting individually and within the scope of their employment. OFFICERS revealed PLAINTIFF’s

identity as the informant instead of protecting her anonymity thereby enabling further bullying of

PLAINTIFF and PLAINTIFF’s family by DEFENDANT and DEFENDANT’s family.

       22.     Defendants assault, battery, cruel and unusual punishment were illegal acts

performed while defendants’ OFFICERS were on duty.

       23.     Plaintiff has been damaged and suffered emotional distress, humiliation and

conscious pain and suffering as a result of this conduct by the Defendants.

                                      CAUSES OF ACTION

                                             COUNT I

                                 42 U.S.C. § 1983 CONSPIRACY

       24.     Paragraphs 1 through 23 are incorporated by reference as though fully set forth at

length herewith.

       25.     Defendants, acting under color of federal and state law, conspired with one another

to deprive Plaintiff of her constitutional rights, including the rights to be free from intentional use

of unreasonable force; to not be subjected to cruel and unusual punishment; and by fabricating and

contriving purported misconduct by Plaintiff in order to attempt to justify Defendants’ actions.

       26.     As part of the conspiracy, the Defendants did, without cause or justification, among

other acts, physically assault and batter Plaintiff, maliciously prosecute Plaintiff, subject Plaintiff


                                                  5
             Case 7:18-cv-10386 Document 1 Filed 11/08/18 Page 6 of 15



to cruel and unusual punishment, subject Plaintiff to excessive and unjust force, falsely arrest

Plaintiff and maliciously prosecute her, and in furtherance of the conspiracy and in order to cover

up their wrongful acts, Defendants engaged in the following conduct intentionally, carelessly,

negligently, wrongfully and recklessly:

               a.     Falsely arresting Plaintiff;

               b.     Fabricating and contriving criminal charges lodged against Plaintiff and

                      thereafter maliciously prosecuting Plaintiff after the criminal charges were

                      dismissed;

               c.     Fabricating and contriving stories about Plaintiff;

               d.     Concealing, discarding and/or otherwise withholding evidence and

                      statements to insulate officers from administrative and criminal sanctions.

               e.     Violating Plaintiff’s rights, privileges and immunities as guarantees under

                      the United States Constitution, under 42 U.S.C. § 1983 and under the

                      constitution and laws of the State of New York.

               f.     Although they were aware of the brutality of other Defendants and were

                      required to report it, they deliberately suppressed the truth about their

                      misconduct.

       27.     Because of the foregoing, Plaintiff has been damaged in an amount to be

determined at trial, believed to be in excess of One Million Dollars ($1,000,000.00). Additionally,

Plaintiff seeks punitive damages in the amount of Two Million Dollars ($2,000,000.00).



                                           COUNT II


                                                 6
             Case 7:18-cv-10386 Document 1 Filed 11/08/18 Page 7 of 15



              42 U.S.C. §1983 - UNREASONABLE AND EXCESSIVE FORCE

       28.     Paragraphs 1 through 27 are incorporated by reference as though fully set forth at

length herewith.

       29.     Defendants, acting under color of law, federal and state, deprived Plaintiff of her

constitutional right to be free from excessive and unreasonable force.

       30.     The conduct of the Defendants toward Plaintiff constituted assault and battery upon

the person of Plaintiff by Defendants.

       31.     This conduct was intentionally, recklessly and negligently directed at Plaintiff by

Defendants, acting individually and within the scope of their employment and under color of state

and federal law.

       32.     The aforementioned occurrence was caused by the wrongful, careless, reckless,

negligent and intentional acts of the Defendants. Such conduct violated the Plaintiff’s rights,

privileges and immunities as guaranteed by the U.S. Constitution, Amendments One, Four and

Fourteen, under 42 U.S.C. § 1983 and under the laws and constitution of the State of New York.

       33.     Because of the foregoing, Plaintiff has been damaged in an amount to be

determined at trial, believed to be in excess of One Million Dollars ($1,000,000.00). Additionally,

Plaintiff seeks punitive damages in the amount of Two Million Dollars ($2,000,000.00).

                                           COUNT III

             42 U.S.C. §1983 - FALSE ARREST, FALSE IMPRISONMENT AND

                                MALICIOUS PROSECUTION

       34.     Paragraphs 1 through 33 are incorporated by reference as though fully set forth at

length herewith.


                                                7
             Case 7:18-cv-10386 Document 1 Filed 11/08/18 Page 8 of 15



       35.     Defendants, acting under color of law, federal and state, deprived Plaintiff of her

constitutional right to be free from false arrest, false imprisonment and malicious prosecution.

       36.     Because of the foregoing, Plaintiff has been damaged in an amount to be

determined at trial, believed to be in excess of One Million Dollars ($1,000,000.00). Additionally,

Plaintiff seeks punitive damages in the amount of Two Million Dollars ($2,000,000.00).

                                            COUNT IV

    42 U.S.C. §1983 - SUPERVISORY LIABILITY AND FAILURE TO INTERCEDE

       37.     Paragraphs 1 through 36 are incorporated by reference as though fully set forth at

length herewith.

       38.     Defendants, by their conduct under color of law, federal and state, had opportunities

to intercede on behalf of Plaintiff to prevent her false arrest, the excessive use of force and

unreasonable, continued seizure upon Plaintiff, but due to intentional and deliberate indifference,

declined or refused to do so, and failed to properly supervise the subordinate officer in their charge.

       39.     Because of the foregoing, Plaintiff has been damaged in an amount to be

determined at trial, believed to be in excess of One Million Dollars ($1,000,000.00). Additionally,

Plaintiff seeks punitive damages in the amount of Two Million Dollars ($2,000,000.00).

                                             COUNT V

       42 U.S.C. §1983 FIRST AND FOURTEENTH AMENDMENT VIOLATIONS

       40.     Paragraphs 1 through 39 are incorporated by reference as though fully set forth at

length herewith.

       41.     By their conduct and under color of law, federal and state, Defendants deprived

Plaintiff of her First and Fourteenth Amendment rights to freely associate with others.


                                                  8
             Case 7:18-cv-10386 Document 1 Filed 11/08/18 Page 9 of 15



       42.     The Defendants engaged in a cover-up in order to conceal the wrongdoing and

unlawful conduct taken against Plaintiff, and the Defendants’ efforts to conceal the occurrence

continues to the detriment of Plaintiff.

       43.     Because of the foregoing, Plaintiff has been damaged in an amount to be

determined at trial, believed to be in excess of One Million Dollars ($1,000,000.00). Additionally,

Plaintiff seeks punitive damages in the amount of Two Million Dollars ($2,000,000.00).

                                           COUNT VI

        42 U.S.C. §1985 - CONSPIRACY TO INTERFERE WITH CIVIL RIGHTS

       44.     Paragraphs 1 through 43 are incorporated by reference as though fully set forth at

length herewith.

       45.     The individual defendants, under color of law, conspired with each other to

undertake a course of conduct to injure, oppress, threaten and intimidate Plaintiff in the free

exercise and enjoyment of his rights and privileges and equal protection of the law secured by him

by the Constitution and to impede, obstruct and hinder the due course of Justice in New York State.

       46.     Because of the foregoing, Plaintiff has been damaged in an amount to be

determined at trial, believed to be in excess of One Million Dollars ($1,000,000.00). Additionally,

Plaintiff seeks punitive damages in the amount of Two Million Dollars ($2,000,000.00).

                                           COUNT VII

      PENDENT CLAIM OF GROSS NEGLIGENCE AND NEGLIGENCE AND
    INTENTIONAL AND NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS


       47.     Paragraphs 1 through 46 are incorporated by reference as though fully set forth at

length herewith.


                                                9
              Case 7:18-cv-10386 Document 1 Filed 11/08/18 Page 10 of 15



        48.     Defendants, individually and/or collectively, were grossly negligent and/or

negligent in their conduct as alleged herein and in failed to take steps that an ordinary, reasonable

and prudent person and/or officer would have pursued to care and protect Plaintiff.

        49.     The Defendants, individually and/or collectively, engaged in a cover-up in order to

conceal the wrongdoing and unlawful conduct taken against Plaintiff, and the Defendants’ efforts

to conceal the occurrence continues to the detriment of Plaintiff.

        50.     The Defendants, individually and/or collectively, maliciously prosecuted Plaintiff.

        51.     The Defendant Andrea Davis maliciously prosecuted Plaintiff knowing the

allegations against her to be false.

        51.     The Defendant Andrea Davis caused the false arrest of Plaintiff.

        52.     Because of the foregoing, Plaintiff has been damaged in an amount to be

determined at trial, believed to be in excess of One Million Dollars ($1,000,000.00). Additionally,

Plaintiff seeks punitive damages in the amount of Two Million Dollars ($2,000,000.00).

                                           COUNT VIII

                          PENDENT CLAIM - RESPONDEAT SUPERIOR

        53.     Paragraphs 1 through 52 are incorporated by reference as though fully set forth at

length herewith.

        54.     At all relevant times, Defendants were acting for, upon and in furtherance of the

business of their employer and within the scope of their employment.

        55.     Consequently, the TOWN is liable under the doctrine of respondeat superior for

their tortious actions.

        56.     Because of the foregoing, Plaintiff has been damaged in an amount to be


                                                 10
             Case 7:18-cv-10386 Document 1 Filed 11/08/18 Page 11 of 15



determined at trial, believed to be in excess of One Million Dollars ($1,000,000.00). Additionally,

Plaintiff seeks punitive damages in the amount of Two Million Dollars ($2,000,000.00).

                                            COUNT X

                       PENDENT CLAIM - ASSAULT AND BATTERY

       57.     Paragraphs 1 through 57 are incorporated by reference as though fully set forth at

length herewith.

       58.     By their actions, all Defendants committed acts of assault and battery upon

Plaintiff, which physical force was unnecessary and excessive.

       59.     The Defendants engaged in a cover-up in order to conceal the wrongdoing and

unlawful conduct taken against Plaintiff, and the Defendants’ efforts to conceal the occurrence

continues to the detriment of Plaintiff.

       60.     Because of the foregoing, Plaintiff has been damaged in an amount to be

determined at trial, believed to be in excess of One Million Dollars ($1,000,000.00). Additionally,

Plaintiff seeks punitive damages in the amount of Two Million Dollars ($2,000,000.00).

                                           COUNT XI

          PENDENT CLAIM - FALSE ARREST AND FALSE IMPRISONMENT

       61.     Paragraphs 1 through 60 are incorporated by reference as though fully set forth at

length herewith.

       62.     At all relevant times, all Defendants acted forcibly in apprehending, arresting,

detaining and imprisoning Plaintiff.

       63.     At all relevant times, the wrongful, unjustifiable, and unlawful apprehension, arrest,

detention and imprisonment were carried without due process of law.


                                                11
             Case 7:18-cv-10386 Document 1 Filed 11/08/18 Page 12 of 15



       64.     Throughout Plaintiff’s false arrest and imprisonment, Defendants did not permit

Plaintiff an opportunity to establish her innocence.

       65.     At all times mentioned, the unlawful, wrongful and false arrest and imprisonment

of Plaintiff was without right or probable cause, and was forcible and against her will.

       66.     At all times mentioned, OFFICERS were acting for, upon and in furtherance of the

business of their employers and within the scope of their employment.

       67.     As a result of the false arrest and imprisonment, Plaintiff was subject to humiliation,

ridicule and disgrace.

       68.     As a result of the false arrest and imprisonment, Plaintiff was subject to cruel and

unusual punishment and denied parole, thereby subjecting him to further imprisonment.

       69.     Because of the foregoing, Plaintiff has been damaged in an amount to be

determined at trial, believed to be in excess of One Million Dollars ($1,000,000.00). Additionally,

Plaintiff seeks punitive damages in the amount of Two Million Dollars ($2,000,000.00).

                                           COUNT XII

                         PENDENT CLAIM - PRIMA FACIE TORT

       70.     Paragraphs 1 through 69 are incorporated by reference as though fully set forth at

length herewith.

       71.     By their actions, as set forth above, OFFICERS, inflicted harm on Plaintiff, without

justification, out of disinterested malevolence.

       72.     Because of the foregoing, Plaintiff has been damaged in an amount to be

determined at trial, believed to be in excess of One Million Dollars ($1,000,000.00). Additionally,

Plaintiff seeks punitive damages in the amount of Two Million Dollars ($2,000,000.00).


                                                   12
                Case 7:18-cv-10386 Document 1 Filed 11/08/18 Page 13 of 15



                                            COUNT XIII

                PENDENT CLAIM - NEGLIGENT HIRING AND SUPERVISION

          73.     Paragraphs 1 through 72 are incorporated by reference as though fully set forth at

length herewith.

          74.     At the time of the incidents described herein, the Defendant OFFICERS were in the

employ of and acting as agents for Defendant POLICE DEPARTMENT and was acting in the

employ of and acting as agent for Defendant TOWN, as per the above allegations.

          75.     Defendant OFFICERS had been hired and trained by Defendant TOWN and

POLICE DEPARTMENT for the position of Police Officer.

          76.     As employees and agents for Defendants TOWN and POLICE DEPARTMENT,

Defendant OFFICERS were at all times mentioned under the supervision of Defendants and

POLICE DEPARTMENT.

          77.     On information and belief, Defendants TOWN and POLICE DEPARTMENT hired

and trained Defendant OFFICERS with disregard for their propensities for violent and abusive

activity toward and disregard of civil rights of individuals, as evidenced by the actions set forth

herein.

          78.     On information and belief, Defendant OFFICERS had propensities for abusive

activity toward and disregard of civil rights of individuals, as evidenced by the attack upon the

Plaintiff and other actions as set forth herein.

          79.     On information and belief, Defendants TOWN and POLICE DEPARTMENT

employees, including, but not limited, OFFICERS, had propensities for failing to intervene, as

required by law, when the civil rights of a member of the public is being attacked by members of

their own ranks, as evidenced by other incidents known to Defendants TOWN and POLICE


                                                   13
             Case 7:18-cv-10386 Document 1 Filed 11/08/18 Page 14 of 15



DEPARTMENT.

       80.     Defendants TOWN and POLICE DEPARTMENT breached their duty to the public

and the Plaintiff specifically by either intentionally or negligently hiring OFFICERS possessed of

such propensities for illegal activity, abuse and disregard of civil rights.

       81.     Defendants TOWN and POLICE DEPARTMENT breached their duty to the public

and the Plaintiff specifically by deploying OFFICERS without first properly screening the hiring

of and training of them.

       82.     Defendants TOWN and POLICE DEPARTMENT breached their duty to the public

and the Plaintiff specifically by failing to properly supervise OFFICERS, and in retaining

employees despite knowledge of and exhibition of abusive and violent propensities and disregard

for civil rights of the public and individuals in their custody.

       83.     Plaintiff has been damaged, suffered bodily injury, emotional distress and

conscious pain and suffering and violation of her civil rights as a result of these negligent,

wrongful, careless, reckless and intentional acts of Defendants.

       84.     Because of the foregoing, Plaintiff has been damaged in an amount to be

determined at trial, believed to be in excess of One Million Dollars ($1,000,000.00). Additionally,

Plaintiff seeks punitive damages in the amount of Two Million Dollars ($2,000,000.00).

                                                 COUNT IX

                           PENDENT CLAIM - LIBEL AND SLANDER

       85.     Paragraphs 1 through 84 are incorporated by reference as though fully set forth at

length herewith.

       86.     Defendants, individually and/or collectively, have defamed Plaintiff by libel per se

and/or slander per se, libel and/or slander, whereby Plaintiff has suffered and will continue to


                                                  14
              Case 7:18-cv-10386 Document 1 Filed 11/08/18 Page 15 of 15



suffer compensable damage, in an amount to be determined after trial but believed to be in excess

of One Million Dollars ($1,000,000.00). Additionally, Plaintiff seeks punitive damages in the

amount of Two Million Dollars ($2,000,000.00).

                              PLAINTIFF DEMANDS TRIAL BY JURY

       WHEREFORE, Plaintiff requests the following relief jointly and severally as against all

of the Defendants:

       1.       Award compensatory damages in an amount to be determined at trial, and believed

to be in excess of One Million Dollars ($1,000,000.00) for each Cause of Action numbered I

through IX;

       2.       Award punitive damages in an amount to be determined at trial, and believed to be

in excess of Two Million Dollars ($2,000,000.00) for each Cause of Action numbered I through

IX;

       3.       Disbursements, costs and attorney’s fees; and

       4.       For such other and further relief as the court deems just and proper.

Dated: Poughkeepsie, New York
       October 30, 2018


                                              Respectfully submitted


                                              LAW OFFICE OF GAMBINO & DEMERS, LLC
                                              222 Church Street
                                              Poughkeepsie, NY 12601
                                              (845) 473-0427


                                              By:____s/ Thomas M. Gambino (TG6332)_____
                                                THOMAS M. GAMBINO, ESQ. (TG6332)




                                                 15
